      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

Sxʷnq̓ʔels l Suw̓ečm / Ksukⱡiⱡmumaⱡ                  CV 20–76–M–DWM
ʾA·ḱaⱡmukwaʾits, Incorporated, d/b/a
Energy Keepers, Incorporated,

                Plaintiff,                                OPINION
                                                         and ORDER
      v.

HYPERBLOCK LLC, et al.,

                 Defendants.


      This suit arises out of an agreement for the sale of electric power to a

cryptocurrency operation in Bonner, Montana. Plaintiff Sxʷnq̓ʔels l

Suw̓ečm/Ksukⱡiⱡmumaⱡ ʾA·ḱaⱡmukwaʾits, Inc., d/b/a Energy Keepers, Inc.

(“Energy Keepers”) contracted with the cryptocurrency company Defendant

Project Spokane, LLC for electricity while Defendant Sean Walsh was the sole

member of Project Spokane (collectively “Defendants”). With Energy Keepers’

consent, Project Spokane assigned the contract to Defendant Hyperblock LLC.

Hyperblock LLC stopped paying for electricity in February 2020, and Energy

Keepers terminated the contract in May 2020. Energy Keepers now seeks to pierce

the corporate veil to hold Defendants accountable for the default judgment entered

against Hyperblock LLC. Both parties have moved for summary judgment.


                                          1
         Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 2 of 22



(Docs. 57, 64.) Because disputed issues of material fact remain, the motions are

denied.

                                     BACKGROUND 1

         In July 2016, Energy Keepers contracted to sell electricity to Project

Spokane under the Master Electric Sales Agreement. (Doc. 54 at ¶ 50.) Energy

Keepers and Project Spokane memorialized the specific terms of each sales

transaction in an order confirmation (the Sales Agreement and Confirmation

hereinafter referred to as “the Contracts”). (Id. at ¶ 51.) After its formation in

2017, Walsh was the Chief Executive Officer of another cryptocurrency business,

Hyperblock LLC. (Id. at ¶¶ 7, 21.) In 2017 and 2018, Hyperblock Technologies

Corporation—the parent company of Hyperblock LLC—began conducting

transactions among its subsidiary companies to amalgamate with Cryptoglobal

Corporation, (id. at ¶ 33), to become Hyperblock Inc., a publicly traded Canadian

corporation, (id. at ¶ 9).

         As part of this amalgamation effort, in January 2018, Hyberblock LLC

entered into an agreement with Defendants to purchase all of Project Spokane’s

assets (“Project Spokane Agreement”). (Id. at ¶ 31.) After a few amendments, the

Spokane Agreement closed on July 10, 2018, (id.), but the parties dispute whether

a promissory note for CAD $5,000,000 memorializing the Agreement passed from


1
    All facts are undisputed unless otherwise indicated.
                                            2
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 3 of 22



Hyperblock LLC to Project Spokane on that date, (see Doc. 78 at ¶ 8).

      Before the Project Spokane Agreement closed, Project Spokane approached

Energy Keepers about assigning the Contracts to Hyperblock LLC, (id. at ¶ 11),

and made Energy Keepers aware of the Project Spokane Agreement, (id. at ¶ 12).

Subsequently, Walsh sent Energy Keepers an email clarifying “a number of very

important details.” (Id. at ¶ 13; see also Doc. 99 at ¶ 44.) Walsh explained,

      1. Hyperblock is basically just a shell that we rolled Project Spokane
         into in order to go public on the stock exchange up in Toronto. So,
         Hyperblock is essentially Project Spokane, plus a bunch of
         additional assets that [Project Spokane] did not have previously.

      2. I am the Executive Director of the Board, the CEO, and the largest
         shareholder by quite a bit, of Hyperblock, and the largest
         shareholder (though I’ll be below 50% fyi).

      3. Hyperblock raised about $30 million in its IPO fundraising round.
         Now Hyper is paying a good chunk of that to the shareholders of
         Project Spokane for the asset purchase. However, Hyper should still
         have something like $15 million of working capital as of the IPO
         date in a couple of weeks.

      4. As mentioned above, Hyperblock will be a public company within
         a couple of weeks (maybe as early as next Friday). This will
         obviously give it access to enormous sources of capital, which
         greatly increase the company’s creditworthiness vs. a private
         company like Project Spokane.

(Doc. 78 at ¶ 13; Doc. 99 at ¶ 44.) While the parties agree that Walsh made these

statements to Energy Keepers, they dispute why he did so and the extent to which

Energy Keepers relied on them.



                                         3
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 4 of 22



      Defendants also argue that Energy Keepers’ agreement to the assignment of

the Contracts rested exclusively on the recommendation from TEA Solutions,

whom Energy Keepers hired to evaluate Hyperblock LLC’s creditworthiness.

(Doc. 99 at ¶ 46.) Regardless, the parties agree that, prior to Energy Keepers’

consent to the assignment, Hyperblock LLC was required to post a $1 million

deposit during the assessment of its creditworthiness. (Doc. 78 at ¶ 22; Doc. 99

(Def. Supp. SUF) at ¶ 148.) In July 2018, Energy Keepers consented to Project

Spokane’s assignment of the Contracts to Hyperblock LLC. (Doc. 54 at ¶¶ 61, 63

(stating that Energy Keepers executed the assignment in 2020, but context suggests

“2020” is a typo).) Subsequently, Energy Keepers approved two actions suggested

by TEA Solutions: adopt a $5 million unsecured credit limit for Hyperblock LLC

and return the $1 million deposit that Hyperblock delivered. (Id. at ¶ 68.)

      Hyperblock LLC stopped paying for electricity in February 2020. (Id. at

¶ 69.) In March, Energy Keepers emailed its contacts at Hyperblock LLC,

including Walsh, requesting prompt information of any foreseeable “business

interruptions.” (Doc. 84 at ¶ 108.) In April, Walsh resigned from his roles at

Hyperblock LLC and Hyperblock, Inc. (Id. at ¶ 113.) In May, Energy Keepers

discontinued service and terminated the Contracts. (Doc. 54 at ¶ 82.)

      Energy Keepers brought this suit, claiming that Hyperblock LLC owed it

$3,691,604.12 plus interest. (See id. at ¶¶ 82–84.) Energy Keepers also claimed

                                         4
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 5 of 22



that Project Spokane and Walsh were liable as alter egos of Hyperblock LLC.

(Doc. 6 at ¶¶ 63–76.) Default judgment was ultimately entered against Hyperblock

LLC in the amount above, plus daily interest. (Doc. 44.) On February 23, 2021,

the Clerk of Court issued a writ of execution against Hyperblock LLC’s Missoula

bank account. (Doc. 108.) The parties now seek summary judgment on the

question of whether an alter-ego theory supports piercing Hyperblock LLC’s

corporate veil. (Docs. 57, 64.)

                                  LEGAL STANDARD

      Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). On cross-motions for summary judgment, it

is the court’s “independent duty to review each cross-motion and its supporting

evidence . . . to determine whether the evidence demonstrates a genuine issue of

material fact.” Fair Housing Council of Riverside Cty., Inc. v. Riverside Two, 249

F.3d 1132, 1137 (9th Cir. 2001). Each motion is therefore evaluated separately,

“giving the nonmoving party in each instance the benefit of all reasonable

inferences.” Lenz v. Universal Music Corp., 815 F.3d 1145, 1150 (9th Cir. 2016)

(internal quotation marks omitted). Because the Court is sitting in diversity,

Montana’s substantive law on corporate veil piercing applies. See Hambleton

Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1227 (9th Cir. 2005).

                                          5
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 6 of 22



                                      ANALYSIS

      I.     Waiver

      As a preliminary matter, Defendants claim that Energy Keepers waived all

claims against Project Spokane because of the assignment of the Contracts to

Hyperblock LLC. (Doc. 58 at 15.) Defendants are wrong. There is no record

citation to support their assertion that “[Energy Keepers] relinquished and waived

its rights and claims against [Project Spokane] for all claims arising post-Closing

Date” through “express declaration in the Assignment.” (Doc. 58 at 16.) And, in

the absence of an express waiver, Defendants must prove waiver through “a course

of acts and conduct which induces the belief that the intent and purpose was

waiver.” Edwards v. Cascade Cty., 212 P.3d 289, 295 (Mont. 2009). Energy

Keepers sought damages for breach of contract from Hyperblock LLC, and

subsequently sought to pierce the corporate veil to hold Project Spokane liable

when Hyperblock LLC defaulted. Those undisputed facts do not indicate that

Energy Keepers sat on its claims. (See Doc. 77 at 26 (“[Energy Keepers] had no

equitable claim against Spokane at the time of the Assignment, and so could not

have relinquished that claim.”)). Thus, Energy Keepers has not waived its claims.

      II.    Summary Judgment

      Under Montana law, a court may pierce the corporate veil when a two-prong

test is satisfied: the record must show (1) Defendants are the alter ego,

                                          6
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 7 of 22



instrumentality, or agent of the corporation and (2) the corporate form was used to

“defeat public convenience, justify wrong or perpetuate fraud.” Peschel Family

Trust v. Colonna, 75 P.3d 793, 796–97 (Mont. 2003) abrogated on other grounds

by Boyne USA, Inc. v. Lone Moose Meadows, LLC, 235 P.3d 1269, 1273–74

(Mont. 2010). The parties agree that the focus under the first prong here is “alter

ego.” But that is where the consensus ends.

      As a preliminary matter, the parties disagree both about (1) who is the alter

ego of whom and (2) which multi-factor alter ego test applies. Defendants argue

that Energy Keepers incorrectly alleges “that Defendants are the alter ego of

Hyper[block] LLC instead of alleging that Hyper[block] LLC is the alter ego of

Defendants.” (Doc. 58 at 20 n.5.) Defendants then apply the six factors identified

in Towe Antique Ford Foundation v. I.R.S., 999 F.2d 1387 (9th Cir. 1993), as well

as the fourteen-factor test from Meridian Mineral Company v. Nicor Minerals,

Inc., 742 P.2d 456 (Mont. 1987), to Project Spokane and conclude that Hyperblock

LLC is not the alter ego of Project Spokane. (Doc. 58 at 20–22.) Defendants do

not apply any sort of alter ego test to Walsh. (See id. at 20 n.5 & 6.) By contrast,

Energy Keepers alleges that Walsh is the alter ego of Hyperblock LLC and of

Project Spokane. (Doc. 65 at 9; Doc. 77 at 22.) Energy Keepers also argues that

Walsh, Project Spokane, and Hyperblock LLC are all the alter egos of each other.




                                          7
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 8 of 22



(Doc. 65 at 16.) In support of their arguments, Energy Keepers focuses on

Meridian Minerals. (Doc. 65 at 14–15.)

      Energy Keepers has the better position on both counts. First, the appropriate

inquiry is whether the individual or other business is the alter ego of the

corporation. See Hando v. PPG Indus. Inc., 771 P.2d 956, 960 (Mont. 1989)

(explaining when a subsidiary is the alter ego of a corporation); Peschel, 75 P.3d at

797 (same for an individual). Second, Meridian Minerals supplies the proper test.

Towe is merely a reiteration of the Meridian Minerals test and considered alter ego

under a “reverse piercing theory,” see 999 F.2d at 1390, which is not at issue here.

While Towe may provide guidance in the consideration of certain factors, the

Meridian Minerals test controls. Applying it here, summary adjudication of alter

ego is not appropriate.

      A. Alter Ego

      An individual or an entity is the “alter ego” of a corporation when “the

corporate affairs of both are so intertwined that, in effect, each no longer has a

separate identity.” Hando, 771 P.2d at 960. “While a parent-subsidiary

relationship may be the classic veil-piercing scenario, it is not an absolute

requirement for alter ego liability in . . . Montana . . ..” Buckhorn Energy Oaks

Disposal Servs. v. Clean Energy Holding Co., LLC, 2017 WL 1247863, *7 (D.

Mont. Mar. 24, 2017). In Meridian Minerals, the Montana Supreme Court

                                           8
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 9 of 22



articulated a non-exhaustive fourteen-factor list for determining whether a

shareholder2 is the alter ego of a corporation. 742 P.2d at 462. Those factors are:

      1. Whether the shareholder owns all of most of the corporation’s stock.
      2. Whether the shareholder is the director and/or president of the
         corporation.
      3. Whether the shareholder makes all corporate decisions without
         consulting the other directors or officers.
      4. Whether the shareholder, officers, and/or directors fail to comply
         with the statutory requirements regarding operation of the
         corporation.
      5. Whether the shareholder’s personal funds are commingled with the
         corporation’s funds.
      6. Whether the shareholder’s personal credit and corporation’s credit
         are used interchangeably to obtain personal and corporate loans.
      7. Whether the shareholder’s personal business records are not kept
         separate from corporation’s business records.
      8. Whether the shareholder and corporation engage in the same type of
         business.
      9. Whether the shareholder and corporation have the same address
         which is the address of shareholder’s personal residence.
      10. Whether the shareholder admits to third parties that the shareholder
         and the corporation are one and the same.
      11. Whether the corporation’s profits and earnings are distributed
         through means other than dividends.
      12. Whether the corporation is undercapitalized.
      13. Whether the parent and subsidiary have the same name.
      14. Whether the parent and subsidiary have the same directors and
         officers.

Id. The relevant factors are addressed in turn.




2
 Because courts apply these factors to both individuals and entities, see, e.g.,
Buckhorn Energy, 2017 WL 1247863, at *7 (applying factors to question of
whether a business was an alter ego of a corporation), “shareholder” is read to
encompass both individuals and businesses.
                                         9
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 10 of 22



          1. Alter ego: Walsh as to Project Spokane3

      Evaluating whether Walsh was the alter ego of Project Spokane does not

implicate every Meridian Minerals factor. While the record tends to favor Energy

Keepers, disputed issues of material fact remain.

             a. Factors favoring Energy Keepers

      Factors 1, 2, and 8 are undisputed and favor Energy Keepers. On factor 1,

the parties agree that Walsh has always been the majority stock owner of Project

Spokane and the sole member since 2019. (See Doc. 54 at ¶ 18.) Relevant to

factor 2, the parties also agree that Walsh was in a leadership role at Project

Spokane, and that he was the manager and sole member of PS Mgmt, LLC, which

is the manager of Project Spokane. (Id. at ¶ 19.) A defendant’s position as the

president or director of a corporation may weigh in favor of a finding that the

defendant was the alter ego of the corporation. See Berlin v. Boedecker, 887 P.2d

1180, 1188 (Mont. 1994). On factor 8, the parties stipulated to Walsh’s past

employment in the cryptocurrency field. (Doc. 54 at ¶ 22.)

             b. Factor favoring Defendants

      Though neither party addresses factor 9, it is undisputed that Project



3
 Defendants did not consider the question of corporate veil piercing vis-à-vis
Walsh and Project Spokane in their motion for summary judgment. Their
arguments are therefore limited to their response in opposition to Energy Keepers’
motion for partial summary judgment and facts are construed in their favor.
                                          10
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 11 of 22



Spokane’s address is listed in Greenwood Village, CO. (Doc. 66-3 at 2.) Walsh’s

address is in Puerto Rico. (Doc. 59-17 at 2.) This factor weighs against a finding

that Walsh was Project Spokane’s alter ego.

             c. Factors in dispute

      Despite the parties’ arguments to the contrary, the remaining factors—

factors 3, 5, and 7—are disputed. Factors 10 and 12 also seem relevant but are not

addressed by the parties.

      On factor 3, the parties dispute whether Walsh was an independent

decisionmaker for Project Spokane. Cf. E.C.A. Env’t Mgmt. Servs. Inc. v. Toenyes,

679 P.2d 213, 218 (Mont. 1984) (finding that lack of corporate meetings or, at the

very least, lack of documentation of meetings weighed in favor of finding of alter

ego). Walsh could not remember if Project Spokane ever held any member

meetings, (Doc. 65 at 19 (citing Doc. 66-1 (Walsh Depo.) at 20)), and Energy

Keepers argues that he did not produce any documentation of members approving

any major decisions, (Doc. 67 at ¶ 7). Defendants disagree and argue that the

examples Energy Keepers cite occurred while Project Spokane was manager-

managed by PS Mgmt, LLC. (Doc. 83 at 9–10.) This factor is further complicated

by the fact that neither party fully explains what the manager-managed structure

means for the Court’s analysis.




                                        11
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 12 of 22



      Factor 5, whether Walsh commingled his funds with Project Spokane, is also

disputed. Energy Keepers identifies three instances in which Walsh allegedly

commingled his funds with those of Project Spokane: in 2016, (Doc. 65 at 21

(citing Doc. 66-1 (Walsh Depo.) at 78)); in 2017, (id. (citing Doc. 66-1 (Walsh

Depo.) at 84–85); Doc. 67 at ¶ 7)); and in 2018, (Doc. 66-12 at 2; see also Doc. 67

at ¶ 7). Defendants agree that Walsh loaned Project Spokane money in 2016 but

argue it was properly documented. (Doc. 83 at 15.) As to the alleged 2017 loan,

Defendants argue that Energy Keepers offered no evidence that it happened. (Id.)

For the 2018 loan, Defendants point to the June 2018 balance sheet for Project

Spokane as showing that the loan was satisfied when the Project Spokane

Agreement closed. (Id. at 16.)

      Given these outstanding disputes and the murkiness of the record, it is

unclear who this factor favors. The document Defendants cite regarding the 2016

loan does not appear to reflect the $2.9 million loan. Defendants are also correct

that there is no evidence that Project Spokane actually received the alleged 2017

loan, and Energy Keepers is silent on that argument in their reply. (Doc. 97 at 4–

6.) Defendants seem to admit that Walsh made the 2018 loan to Project Spokane,

but they argue it was paid off. (See Doc. 83 at 16.) The question of whether it was

paid off is not the inquiry under Meridian Minerals, but even assuming Walsh

made this loan, it is not enough to tip this factor in Energy Keepers’ favor.

                                         12
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 13 of 22



      Similarly, factor 7, which considers whether Walsh commingled his records

with Project Spokane’s, is disputed. Energy Keepers argues that Walsh

commingled his records because he never had a Project Spokane email address and

instead used his personal email for Project Spokane business. (Doc. 65 at 19; Doc.

66-1 (Walsh Depo.) at 92–93.) In response, Defendants concede that Walsh used

his personal email for matters related to Project Spokane but argue that the

“business record exception” to the hearsay rule prevents the Court from

considering Walsh’s use of his personal email. (Doc. 83 at 12.) Defendants also

argue—though they characterize this argument as relevant to factor 8, rather than

factor 7—that Walsh did not mingle his records and personal business with that of

Project Spokane because Walsh did not create jobs for or employ members of his

family, unlike the defendant in Towe. (Id. at 13 (citing Towe, 999 F.2d at 1392).)

      Though there is a fair inference that Walsh’s use of a single personal email

gave him access to any materials related to Project Spokane that were sent to that

email, at this stage in the proceedings, “all reasonable inferences” must be

construed in favor of Defendants since they oppose summary judgment on this

question. See Lenz, 815 F.3d at 1150. Defendants’ hearsay arguments about the

email, however, are irrelevant. Additionally, Defendants are correct that there is

no evidence Walsh employed family members, but that fact is not dispositive.




                                         13
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 14 of 22



      Finally, neither party addresses factors 10 nor 12, but they seem relevant.

As to factor 10, Walsh’s use of his personal email address for Project Spokane’s

business suggests that he held himself out to third parties as an individual doing the

business of Project Spokane. As far as factor 12 goes, Energy Keepers references

it in a heading, but does not substantively discuss it. (See Doc. 65 at 20.)

Defendants do not address it at all. But this factor seems particularly important

because undercapitalization can also demonstrate bad faith on the second prong of

the veil-piercing test, which is enough to justify piercing the corporate veil. See

Peschel, 75 P.3d at 797.

          2. Alter ego: Hyperblock LLC and Walsh/Project Spokane

      The second alter ego question is whether Walsh and Project Spokane were

the alter egos of Hyperblock LLC. Once again, while more Meridian Minerals

factors favor Energy Keepers, disputed issues of material fact remain.

             a. Factors favoring Energy Keepers

      Factors 2, 6, 8, and 10 favor Energy Keepers. On factor 2, the parties

stipulated that Walsh was the CEO and manager of Hyperblock LLC until April of

2020. (Doc. 54 at ¶ 21.) Walsh was also the CEO of Hyperblock Inc. upon its

formation, and in 2019 he served as Hyperblock Inc.’s Chairman and Interim CFO.

(Id. at ¶ 34; Doc. 66-21 at 2.) Though Defendants dispute that Walsh’s position at

Hyperblock Inc. is relevant to the veil piercing question here, Hando makes clear

                                          14
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 15 of 22



that the Court can consider Walsh’s role in Hyperblock Inc. because of its parent-

subsidiary relationship to Hyperblock LLC. See 771 P.2d at 960. Since the

Defendants do not dispute that Walsh had a leadership role in Hyperblock Inc., this

factor weighs in favor of Energy Keepers.

      On factor 6, despite Defendants’ claims that TEA Solutions recommended

that Energy Keepers find Hyperblock LLC creditworthy and Energy Keepers relied

on that recommendation rather than on any representations from Walsh about

Hyperblock LLC’s finances, this factor favors of Energy Keepers. The parties do

not dispute that TEA Solutions received financial statements from Project Spokane

in addition to statements from Hyperblock LLC during its credit inquiry. (See

Doc. 99 at ¶ 154; see also Doc. 97 at 11.) This factor indicates Walsh attempted to

leverage Project Spokane’s finances to secure credit for Hyperblock LLC.

      Factor 8 also favors Energy Keepers. Energy Keepers is correct that

Hyperblock LLC and Project Spokane were engaged in the same business:

“[Hyperblock LLC] continued [Project] Spokane’s business at the Bonner

datacenter.” (Doc. 65 at 30; see Doc. 66-1 (Walsh Depo.) at 29–30.) Additionally,

Hyperblock LLC was in the cryptomining industry, which is the same industry that

Walsh has worked in for at least the last seven years. (Doc. 54 at ¶ 22.)

      Finally, Walsh assured Energy Keepers during the negotiations for the

assignment of the Contracts that he would “remain in control” of Hyperblock LLC

                                         15
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 16 of 22



and that “HyperBlock is essentially Project Spokane.” (Doc. 66 at ¶ 44.) Such

statements support a finding of alter ego under factor 10. See Berlin, 887 P.2d at

1187 (holding that defendant’s statements that “I am [the company]” supported a

finding of alter ego).) The parties also do not dispute that Walsh stated that

Hyperblock was essentially a “shell” for Project Spokane. (Doc. 66 at ¶ 44.) The

parties dispute the degree to which Energy Keepers relied on that representation,

but reliance is more accurately considered under the second veil-piercing prong.

             b. Factors favoring Defendants

      Factor 9 favors Defendants. It is undisputed that Walsh, Project Spokane,

and Hyperblock LLC never shared an address.

             c. Disputed factors

      Factors 1, 3, 4, 5, and 12 are relevant and disputed. On factor 1, the parties

dispute whether the Court can consider Walsh’s shareholder status in Hyperblock

Inc., Hyperblock LLC’s parent company. However, as a threshold matter, there is

a dispute over whether Walsh “owned more than 12% of [Hyperblock Inc.].” (See

Doc. 99 at ¶ 104; Doc. 83 at 16.) Because it is unclear if Walsh owned the most

stock in Hyperblock Inc., it is unclear whether the rule from Hando that “courts

may extend the obligations and resulting liabilities of a subsidiary corporation to a

parent or grandparent corporation” applies. 771 P.2d at 960. Thus, the disputed

facts here prevent this factor from weighing in favor of either party.

                                         16
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 17 of 22



      As to factor 3, whether Walsh or Project Spokane acted as independent

decisionmakers for Hyperblock LLC is not addressed, but seems important given

that Energy Keepers argues that it relied on Walsh’s statement that “Walsh held

[Hyperblock LLC] out to [Energy Keepers] as a ‘shell’ that he rolled [Project]

Spokane into” when it agreed to the assignment of the Contracts. (Doc. 65 at 17.)

Such a statement implies that Walsh acted as an independent decisionmaker for

both Project Spokane and Hyperblock LLC, but neither party discusses factor 3.

      Factor 4 is disputed. Energy Keepers alleges that this factor favors piercing

Hyperblock LLC’s corporate veil because Hyperblock Inc., ostensibly under the

direction of Walsh, failed to comply with the statutory requirements of a publicly

traded company. (Doc. 65 at 24.) Defendants respond that activity related to

Hyperblock Inc. is irrelevant because the veil-piercing inquiry can only be directed

at Walsh and/or Project Spokane, though this position is at odds with Defendants’

position in their motion for summary judgment that Energy Keepers cannot state a

claim against Walsh or Project Spokane. (Compare Doc. 83 at 16–17 with Doc. 58

at 20 n.5.) Defendants also maintain that it is disputed whether Hyperblock Inc.

failed to comply with statutory requirements and it is disputed “whether there is a

causal connection between Walsh’s conduct and [Hyperblock Inc.’s] delay in filing

its 2018 audited financial statements.” (Doc. 83 at 17.)




                                         17
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 18 of 22



      This factor requires greater factual development. Because neither party

addresses the third factor—the degree of control that Walsh or Project Spokane

exercised over either Hyperblock LLC or Hyperblock Inc.—it is impossible to

determine whether Hyperblock Inc.’s alleged failure to file its returns according to

statutory requirements can be attributed to Walsh and in turn attributed to

Hyperblock LLC. Additionally, while Energy Keepers is correct that there is no

“causal link” requirement in Montana law, (see Doc. 97 at 8), there is a

requirement that the evidence considered on summary judgment be relevant. Since

there are no facts to establish that Walsh had control over Hyperblock Inc.’s failure

to comply with statutory obligations, there is insufficient evidence to make

Hypberblock Inc.’s alleged filing failures relevant to the present dispute.

      Factor 5 is disputed as well. According to Energy Keepers, Walsh made

numerous, undocumented loans to Hyperblock entities. (Doc. 65 at 25.) Loans

that are not documented between shareholders or subsidiaries—either by a

promissory note or security agreement—support a finding of alter ego. See

Peschel, 75 P.3d at 795, 798. In response, Defendants rely on the statements from

Thomas Copley, Energy Keepers’ proposed expert, that Copley found no evidence

of commingling of Walsh’s funds and the funds of Hyperblock LLC. (Doc. 83 at

18 (citing Doc. 84-10 (Copley Depo.) at 17–21). Neither party addresses how or

whether this factor applies to Project Spokane, and there are material disputes

                                         18
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 19 of 22



regarding the facts underlying each parties’ claim on this factor. This factor does

not favor either party at this juncture.

      Finally, factor 12 is disputed. The parties agree that Hyperblock LLC was

ultimately undercapitalized so that it could not pay its debts. (See Doc. 65 at 32;

cf. Doc. 83 at 28 (admitting that Hyperblock LLC could not pay its obligations but

arguing it was not responsible for that failure).) But the parties dispute the relevant

timeframe for considering undercapitalization. Defendants argue that the proper

period is the closing date for the Project Spokane Agreement (July 10, 2018).

(Doc. 83 at 27.) In support of this argument, Defendants cite E.C.A.

Environmental Management Services, 679 P.2d 213 (Mont. 1984). But E.C.A. is

not a slam-dunk for Defendants. Defendants are correct that, unlike the suspect

corporation in E.C.A., there is no evidence to show that Hyperblock LLC was

undercapitalized at the time it entered into the assignment of the Contracts when

the Project Spokane Agreement closed; however, the Court in E.C.A. also relied on

the fact that the suspect corporation continued to be undercapitalized in its

consideration of whether the corporation was an alter ego. Id. at 219.

      Energy Keepers, by contrast, argues that Hyperblock LLC was

undercapitalized if Hyperblock LLC’s capital was insufficient to pay “debts that

may reasonably be expected to arise in the normal course of business.” (Doc. 97 at

14 (quoting Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 677 (9th Cir. 2017).)

                                           19
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 20 of 22



Although straightforward, the Perfect 10 guidance is of questionable value here

because the Perfect 10 Court was interpreting California’s alter ego test, which

differs from Montana’s. Perfect 10 held that a corporation’s inability to pay

reasonably foreseeable business costs may amount to bad faith. 847 F.3d at 677.

Thus, if the Perfect 10 rule applies, it seems more appropriate to apply it to the

second prong of the veil piercing test, not to the undercapitalization factor in the

alter ego analysis.

      Finally, Energy Keepers and the Defendants dispute why Hyperblock was

undercapitalized. Energy Keepers argues that the evidence shows that Walsh’s

actions undercapitalized Hyperblock LLC, (Doc. 65 at 32), while Defendants argue

that Hyperblock LLC was undercapitalized because of a drop in the global bitcoin

market, (Doc. 83 at 28; see also Doc. 58 at 7 & n.2). This dispute of fact is

material, but the parties miss the context. These facts will be most relevant to the

second prong of the veil piercing test, which considers bad faith.

          3. Conclusion

      Because disputed issues of fact remain on both alter ego inquiries, summary

judgment is not appropriate.

      B. Abuse of the corporate form

      The second prong of the two-part veil piercing test is whether the corporate

entity was used “as a subterfuge to defeat public convenience, justify wrong or

                                          20
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 21 of 22



perpetuate fraud.” Peschel, 75 P.3d at 797 (internal quotation marks omitted).

Given the two separate veil piercing requests, there are two separate abuse of the

corporate form inquiries here: (1) whether Walsh abused the corporate form of

Project Spokane, and (2) whether Walsh and Project Spokane abused the corporate

form of Hyperblock LLC. Though the Court need not reach this issue based on the

disputed facts discussed above, both inquiries are briefly addressed below.

      Neither Energy Keepers nor Defendants consider whether Walsh abused the

corporate form of Project Spokane. This is puzzling given Energy Keepers’

request that the Court to find Walsh was the alter ego of Project Spokane because

both prongs of the veil piercing test must be met. See Peschel, 75 P.3d at 796–97.

      Energy Keepers states three grounds for finding abuse of the corporate form

of Hyperblock LLC: (1) Hyperblock LLC acted in bad faith by using electricity

when it could not pay for it; (2) Walsh used his inside positions at Hyperblock

LLC and Hyperblock, Inc. to protect his own interests; and (3) Walsh’s self-

dealings with Hyperblock LLC and Hyperblock Inc. ensured that Hyperblock Inc.

would not be able to satisfy the judgment against Hyperblock LLC. The resolution

of all three will depend, at least in part, on the Court’s alter ego determination.

      For example, the Court cannot resolve Energy Keepers’ argument that

Hyperblock LLC’s consumption of unpaid-for energy was inequitable and

constitutes bad faith under Mont. Code Ann. § 28–1–211 because Defendants did

                                          21
      Case 9:20-cv-00076-DWM Document 113 Filed 02/26/21 Page 22 of 22



not owe a duty under § 28–1–211 if they were not parties to the contract.

However, if they are found to be the alter ego of Hyperblock LLC then they may

be liable for Hyperblock LLC’s alleged bad faith. Similarly, even if Walsh’s

actions are comparable to those of Mr. White, an individual who abused the

corporate form in Drilcon, Inc. v. Roil Energy Corp., Inc., 749 P.2d 1058, 1064

(Mont. 1988), these actions are only of consequence if Walsh is found to be the

alter ego of Hyperblock LLC. Lastly, though it was legal for Project Spokane to

foreclose on its interests, this foreclosure is suspect when considered in the totality

of the circumstances and could support piercing the corporate veil if Project

Spokane is found to be the alter ego of Hyperblock LLC. Summary judgment is

therefore inappropriate on the second prong of the veil-piercing test as well.

                                    CONCLUSION

      Based on the foregoing, IT IS ORDERED that both parties’ motions for

summary judgment (Doc. 57, 64) are DENIED.

      DATED this 26th day of February, 2021.




                                          22
